              Case 2:19-cv-00052-RAJ Document 53 Filed 10/23/20 Page 1 of 5



                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
9    UNITED STATES OF AMERICA,
                                                          Case No. 2:19-cv-00052-RAJ
10
                             Plaintiff,
11                     v.
                                                          ORDER
12
     ELMER BUCKARDT, a.k.a. E.J. Buckardt;
13   KAREN A. BUCKARDT a.k.a. K.A. Buckardt;
     D’SKELL AGAPE SOCIETY; and
14   SNOHOMISH COUNTY,
15
                             Defendants.
16
                                     I.    INTRODUCTION
17
            This matter comes before the Court on Defendants’ Motion to Correct Order on
18
     Motion for Summary Judgment, Dkt. # 49, and Motion for Reconsideration of Order on
19
     Motion for Summary Judgment, Dkt. # 50, and Plaintiff’s Motion to Correct Order on
20
     Motion for Summary Judgment, Dkt. # 51. For the reasons below, the Court DENIES
21
     Defendants’ motions and GRANTS Plaintiff’s motion to correct.
22
                                   II.     LEGAL STANDARD
23
            Rule 60(a) of the Federal Rules of Civil Procedure permits a court to correct a
24
     clerical mistake or mistake arising from oversight or omission whenever one is found in a
25
     judgment or order. Rule 60(b) permits a court to relieve a party from a final judgment or
26
     order for the following reasons:
27
28   ORDER – 1
              Case 2:19-cv-00052-RAJ Document 53 Filed 10/23/20 Page 2 of 5




            (1) mistake, inadvertence, surprise, or excusable neglect;
1
            (2) newly discovered evidence that, with reasonable diligence, could not have
2           been discovered in time to move for a new trial under Rule 59(b);
            (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
3           misconduct by an opposing party;
4           (4) the judgment is void;
            (5) the judgment has been satisfied, released, or discharged; it is based on an
5           earlier judgment that has been reversed or vacated; or applying it prospectively is
            no longer equitable; or
6
            (6) any other reason that justifies relief.
7    Fed. R. Civ. P. 60(b). “Rule 60(b) vests wide discretion in courts, but we have held that
8    relief under Rule 60(b)(6) is available only in extraordinary circumstances.”
9    Buck v. Davis, 137 S. Ct. 759, 777 (2017) (internal quotations and citation omitted).
10          Motions for reconsideration are disfavored and will be granted only upon a
11   “showing of manifest error in the prior ruling” or “new facts or legal authority which
12   could not have been brought to [the court’s] attention earlier with reasonable diligence.”
13   Local R. W.D. Wash. (“LCR”) 7(h)(1). Such a motion shall be filed within fourteen days
14   of the order to which it relates is filed. LCR 7(h)(2).
15          The Ninth Circuit directs courts “to make reasonable allowances for pro se
16   litigants and to read pro se papers liberally,” McCabe v. Arave, 827 F.2d 634, 640 (9th
17   Cir. 1987). The Court maintains, however, that district courts lack “the power to act as a
18   party’s lawyer, even for pro se litigants.” Bias v. Moynihan, 508 F.3d 1212, 1219 (9th
19   Cir. 2007). Indeed, while acknowledging the challenges facing pro se litigants, the Ninth
20   Circuit has circumscribed their rights accordingly:
21
            The hazards which beset a layman when he seeks to represent himself are obvious.
22          He who proceeds pro se with full knowledge and understanding of the risks does
23          so with no greater rights than a litigant represented by a lawyer, and the trial court
            is under no obligation to become an “advocate” for or to assist and guide the pro
24          se layman through the trial thicket.
25          Id. (citation omitted).
26
27
28   ORDER – 2
              Case 2:19-cv-00052-RAJ Document 53 Filed 10/23/20 Page 3 of 5




1                                      III.    DISCUSSION
2           In its Motion to Correct Order Dated September 18, 2020, Plaintiff United States
3    of America (“Plaintiff” or “Government”) seeks to correct the Court’s Order on summary
4    judgment pursuant to Rule 60(a). Dkt. # 51 at 1. While pro se Defendants Mr. and Mrs.
5    Buckardt (collectively “Defendants”) do not cite any rule in their similarly titled Motion
6    to Correct Order on Motion for Summary Judgment, Dkt. # 49, the Court construes the
7    motion as a request from relief from judgment under Rule 60(b). The Court will address
8    each motion, as well as Defendants’ motion for reconsideration, Dkt. # 50, in turn.
9       A. Defendants’ Motion for Reconsideration
10          Defendants filed a Motion for Reconsideration seeking review of the Court’s
11   Order granting summary judgment to Defendants on October 9, 2020. Dkt. # 50. The
12   Court’s Order was entered on September 18, 2020. Dkt. # 48. Defendants’ motion was
13   filed past the 14-day deadline and is thus untimely. Even if the Court were to consider
14   the motion, Defendants fail to demonstrate manifest error in the ruling or to present any
15   new facts or legal authority. Defendants merely regurgitate their prior argument on
16   jurisdiction, which the Court fully addressed and rejected in several prior orders,
17   including its Order Denying Defendants’ Motion to Dismiss (Dkt. # 23), Order Striking
18   Defendants’ (Second) Motion to Dismiss (Dkt. # 28), and Order Striking Defendants’
19   Motion to Dismiss Notice of Hearing (Dkt. # 32). In the absence of any new facts or
20   legal arguments, the Court DENIES Defendants’ Motion for Reconsideration.
21      B. Defendants’ Motion to Correct Order
22          In their Motion to Correct Order on Motion for Summary Judgment, Defendants
23   take issue with the following characterization of Defendants’ argument regarding the
24   applicability of 26 U.S.C. § 7608 Subtitle E: “Finally, Mr. Buckardt’s argument that he is
25   not liable for federal income tax because he is not subject to 26 U.S.C. § 7608 Subtitle
26   E . . . represents a misunderstanding of—or, perhaps, disregard for—the applicable
27   statutes discussed above.” Dkt. # 48 at 10. Defendant claims that “[t]his is not a
28   ORDER – 3
                Case 2:19-cv-00052-RAJ Document 53 Filed 10/23/20 Page 4 of 5




1    misunderstanding on [his] part, it is the wording of the 26 § 7608 [sic] which only gives
2    jurisdiction of enforcement officers over alcohol, tobacco and firearms.” Dkt. # 49. This
3    is yet another rehash of a jurisdiction argument that has already been rejected by the
4    Court. See Dkt. # 23 at 6. Defendants fail to present any newly discovered evidence or
5    allege any facts or arguments to justify relief under Rule 60(b). Disagreement with a
6    court’s conclusion is not a basis for relief under Rule 60(b)(1)-(5) and certainly does not
7    constitute an “extraordinary circumstance” required by Rule 60(b)(6). The Court
8    therefore DENIES this motion.
9          C. Plaintiff’s Motion to Correct Order
10            In its Motion to Correct Order Dated September 18, 2020, Dkt. # 51, Plaintiff
11   moves the Court to amend the Order pursuant to Rule 60(a), which allows the Court to
12   correct a clerical mistake or mistake arising from oversight or omission whenever one is
13   found in a judgment. Fed. R. Civ. P. 60(a). The Court finds good cause to amend the
14   Order and GRANTS this motion.
15                                       IV.    CONCLUSION
16            For the foregoing reasons, it is hereby ordered that:
17            (1) Defendants’ Motion for Reconsideration, Dkt. # 50, is DENIED;
18            (2) Defendants’ Motion to Correct Order on Motion for Summary Judgment is
19                DENIED, Dkt. # 49;

20
              (3) Plaintiff’s Motion to Correct Order Dated September 18, 2020, Dkt. # 51 is
21                GRANTED;
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
28   ORDER – 4
            Case 2:19-cv-00052-RAJ Document 53 Filed 10/23/20 Page 5 of 5




          (4) Order granting Government’s Motion for Summary Judgment, Dkt. # 48, is
1
              corrected and AMENDED as follows:
2
3                (A) The sentence at Dkt. # 48 at 10:21-22 is replaced with the following:

4                As a matter of law, the Court holds that Mr. Buckardt is liable for federal
                 income taxes and civil penalties.
5
6                (B) Finding (2) at Dkt. # 48 at 14:25-15:2 is replaced with the following:

7                       (2) The Government has valid federal tax liens against all of Elmer
8                       Buckardt’s property and rights to property, in whatever form held,
                        and to all of Elmer and Karen Buckardt’s community property and
9                       community rights to property, including the Subject Properties
                        located at 5933 284th Street NW, Stanwood, WA 98292-6425 and
10                      6005 284th Street NW, Stanwood, WA 98292-6426.
11
                 (C) Finding (3) at Dkt. # 48 at 15:3-5 is replaced with the following:
12
13                      (3) Elmer Buckardt is the true owner of Subject Properties because
                        the D’Skell Agape Society is his alter ego.
14
15
          IT IS SO ORDERED.
16
17
          DATED this 23rd day of October, 2020.
18
19
20                                                  A
21                                                  The Honorable Richard A. Jones
                                                    United States District Judge
22
23
24
25
26
27
28   ORDER – 5
